DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Examiner acknowledges the amendment to the specification to fix issues with the drawings.  Based on the amendment to the specification filed Mar. 14, 2022, the Examiner withdraws the objection to the drawings.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6, and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini (US 2015/0140241) in view of DeMartino et al. (US 2014/0120279 – hereinafter DeMartino) and N’Gom et al. (US 2016/0200621 – hereinafter N’Gom).
Regarding claim 1, Hosseini (Figs. 17 and 7C and [0112]-[0114]) discloses a pre-scribed ampule using filament cutting as the method to pre-cut ampules 120.  Hosseini discloses a line of partially formed orifices where no material can come out or in and the ampule is easy to cleave along line 120A.  Hosseini ([0041]) discloses the filament cutting includes orifices (i.e. filaments) drilled at any depth by a burst of ultrafast laser pulses and the ultrafast laser pulses can create an orifice or cut through at a specified depth of the transparent substrate. Hosseini further discloses (Figs. 7B and 7C and [0073]-[0082]) an incoming laser beam irradiating a sidewall of a transparent tube being cut.
Based on the disclosure of Hosseini, it would be obvious to a person having ordinary skill in the art the method of filament cutting to form a pre-cut ampoule, the method comprises providing a glass article (“ampule”) and the glass article is in the form of a container comprising a sidewall having an exterior surface and an interior surface that encloses an interior volume and forming a laser-induced intended line of separation (“line 120A”) at a predetermined depth by irradiating the sidewall having an exterior surface and an interior surface with a laser without separating the glass article.   
Hosseini fails to disclose the ampule is a strengthened glass article.  However, Hosseini ([0004]) further discloses the invention can be used to machine glass that has been chemically strengthened or heat strengthened.  Based on this disclosure, it would be obvious to a person having ordinary skill in the art, the ampule of Hosseini as a strengthened glass article, and it would be obvious the method of filament cutting comprises providing a strengthened glass ampule comprising a sidewall having an exterior surface and interior surface that encloses an interior volume and forming a laser-induced separation line (“line 120A”) at a predetermined depth by irradiating the sidewall having an exterior surface and an interior surface with a laser without separating the glass article.
Hosseini fails to disclose details of the sidewall, such as the claimed sidewall having an exterior strengthened surface layer that includes exterior surface, an interior strengthened surface layer that includes the interior surface and a central layer between the exterior strengthened surface layer and the interior strengthened surface layer that is under tensile stress.  However, DeMartino (Fig. 1, abstract, [0022], and [0024]) discloses strengthened container, ampules as an example container, and a cross-sectional schematic view of a strengthened container wall comprising having a first compressive stress layer 120 extending from a first surface, a second compressive stress layer 122 extending from a second surface, and a central region 130 under a tensile stress or central tension.  Therefore, based on the additional teachings of DeMartino, it would be obvious to a person having ordinary skill in the art, the strengthened ampule/container of Hosseini having a sidewall having an exterior strengthened surface layer that includes an exterior surface, an interior surface layer that includes an interior surface, and a central layer between the exterior strengthened surface layer and the interior strengthened surface layer that is under a tensile stress.
As discussed above Hosseini discloses filament cutting a strengthened glass article, Hosseini in view of DeMartino provides for the claimed central layer, and Hosseini discloses a line of partially formed orifices where no material can come out or in and the ampule is easy to cleave along line 120A.  Hosseini ([0041]) discloses the filament cutting includes orifices (i.e. filaments) drilled at any depth by a burst of ultrafast laser pulses.  Hosseini fails to disclose the laser-induced line of separation is in the central layer at a predetermined depth between the exterior strengthened surface layer and the interior strengthened surface layer.  However, N’Gom (abstract, [0006], [0032]-[0033], Fig. 6A, [0073], Fig. 9,and [0094]) discloses a method of cutting thermally tempered (i.e. strengthened) substrates including providing a series of laser-induced damage tracks (i.e. precise perforations) to facilitate cutting.  N’Gom discloses the laser beam focal line providing for laser-induced damage tracks in a central layer at a predetermined depth between an exterior strengthened surface layer and an interior strengthened surface layer by irradiating with a laser.  Based on the additional teachings of N’Gom, it would be obvious to a person having ordinary skill in the art, in the method of filament cutting a strengthened glass article as taught by Hosseini in view of DeMartino, the filament cutting includes orifices (i.e. filaments) drilled at any depth by a burst of ultrafast laser pulses includes forming a cutting line of partially formed orifices (i.e. laser-induced intended line of separation) in the central layer at a predetermined depth between the exterior strengthened surface layer and the interior strengthened surface layer by irradiating the sidewall with a laser without separating the glass article.
Regarding claim 3, Hosseini (([0036] and Fig. 12) further discloses a spiral cut to provide for cleanly cut surfaces.  Based on the additional disclosure by Hosseini, it would be obvious to a person having ordinary skill in the art the intended line of separation could form a spiral cut to provide for a cleanly cut separation surface.
Regarding claim 4, as discussed in the rejection of claim 3 above, it would be obvious to a person having ordinary skill in the art the intended line of separation could form a spiral cut to provide for a cleanly cut separation surface.  Hosseini (Fig. 12) further suggests a cleanly cut surface having a spiral shape including turns to provide for open ended overlapping portions.  Based on the disclosure of Hosseini, it would be obvious to a person having ordinary skill in the art, a spiral separation forming a spiral shape that comprises a single turn and is open ended having overlapping first and second end portions.
Regarding claim 6, as discussed in the rejection of claim 3 above, it would be obvious to a person having ordinary skill in the art the intended line of separation could form a spiral cut to provide for a cleanly cut separation surface.  Hosseini (Figs. 12) further suggests a cleanly cut surface having a spiral shape including multiple turns.  Based on the disclosure of Hosseini, it would be obvious to a person having ordinary skill in the art, a spiral separation forming a spiral shape that comprises multiple turns to form a cleanly cut surface.
Regarding claim 8, as discussed in the rejection of claim 3 above, it would be obvious to a person having ordinary skill in the art the intended line of separation could form a spiral cut to provide for a cleanly cut separation surface.  Hosseini (Figs. 12) further suggests a cleanly cut surface having a spiral shape including multiple turns.  Based on the disclosure of Hosseini, it would be obvious to a person having ordinary skill in the art, a spiral separation forming a spiral shape in the central layer at a predetermined depth comprises multiple turns as multiple laser-induced lines of separation having a gap between turns by irradiating the sidewall with the laser without separating the glass article.    
Regarding claim 9, Hosseini ([0057] and [0094]) further discloses a nanosecond pulsed laser and the average power ranges from 1 to 200 watts depending on the target material.  
Regarding claim 10, Hosseini fails to disclose the central layer tensile stress.  However, DeMartino ([0032]-[0034]) further discloses a threshold central tension to ensure complete destruction of the container if a severe flaw is initiated and sterility is compromised.  DeMartino discloses a central tension should be at least 15 MPa.  Therefore, based on the additional teachings of DeMartino, it would be obvious to a person having ordinary skill in the art, the central layer of Hosseini in view of DeMartino should be designed to have a central layer having a tensile stress of at least about 15 MPa to ensure complete destruction of the container if there is a severe flaw affecting sterility of the container.
Regarding claim 11, Hosseini fails to disclose the thickness of the sidewall.  However, DeMartino ([0024]) further discloses container walls ranging from 0.3 mm to 2mm and discloses a variety of wall thickness throughout the container.  Based on the range of thicknesses disclosed by DeMartino, it would be obvious to a person having ordinary skill in the art, the thickness of the sidewall in the ampule of Hosseini could range between 0.3 mm to 2 mm and the thickness of the sidewall at the intended line of separation would also range between 0.3 mm to 2 mm, which encompasses Applicant’s claimed range of thickness of the sidewall between 0.6 mm and 1 mm.
Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini (US 2015/0140241) in view of DeMartino et al. (US 2014/0120279 – hereinafter DeMartino) and N’Gom et al. (US 2016/0200621 – hereinafter N’Gom) as applied to claim 1 above, and further in view of Aranda Lopez (US 2015/0136639 – hereinafter Lopez).
Regarding claims 2 and 7, Hosseini fails to explicitly state the intended line of separation extends completely around a perimeter of the sidewall, as claimed in claim 2 or the intended line of separation forms a closed circle, as claimed in claim 7.  However, Lopez (Figs. 1 and 2, [0051]-[0052]) discloses a frangible junction marked by a pre-breaking line and the pre-breaking line is provided to facilitate opening of the ampule vial 2.  The figure of Lopez suggests the desired breaking in the frangible junction extends completely around the perimeter of the sidewall and is approximately in the form of a circle.  Based on the additional teachings of Lopez, it would be obvious to a person having ordinary skill in the art the intended separation includes completely separating about a perimeter of the sidewall of the ampule and the intended separation about a perimeter of the sidewall forms a closed circle.  Therefore, based on the addition teachings of Lopez, it would be obvious to a person having ordinary skill in the art to provide for an intended line of separation extending about a perimeter of the sidewall, as claimed in claim 2 and/or the intended line of separation forms a closed circle, as claimed in claim 7 in the method of Hosseini in view of DeMartino and N’Gom.
Response to Arguments
Applicant's arguments filed Mar. 14, 2022 have been fully considered but they are not persuasive. 
Applicant argues the applied references fails to disclose or render obvious a “method of forming a strengthened article, the method comprising . . . forming a laser-induced intended line of separation in the central layer at a predetermined depth between the exterior strengthened surface layer and the interior strengthened surface layer by irradiating the sidewall with a laser without separating the glass article”.  Applicant disagrees that it would have been obvious to modify the method of Hosseini with N’Gom, and Applicant cites paragraphs of N’Gom and details of the cutting of N’Gom and then states it would not have been obvious to use the method of substrate cutting disclosed by N’Gom to form the pre-cut ampules of Hosseini, because the pre-cut ampules in paragraph [0114] of Hosseini are designed to remain intact, potentially for years, until they need to be opened by a medical provider, while N’Gom discloses a method  the causes separation in the glass substrate.  This argument is not persuasive.  As stated in the rejection of claim 1 above, Hosseini ([0041]) discloses the filament cutting includes orifices (i.e. filaments) drilled at at any depth by a burst of ultrafast pulses.  The N’Gom reference was applied to show it is known in the prior art to irradiate a central layer at a predetermined depth of a strengthened substrate to provide for laser-induced damage.  The teachings of N’Gom are to illustrate laser-induced damage is known to occur in a central layer of a strengthened glass substrate, and combined with teachings of Hosseini that filament cutting of orifices can be drilled at any depth by a burst of ultrafast pulses, it would be obvious to a person having ordinary skill in the art, the filament cutting in the central layer at a predetermined depth. The Examiner is only applying the location of laser-induced damage in the central layer of the strengthened glass substrate, while still applying the filament cutting of orifices taught by Hosseini.  Since the filament cutting can be applied at any depth, it would be obvious to a person having ordinary skill in the art, a cutting line of partially formed orifices in the central layer would provides for the claimed forming step without separating the glass article.  Therefore, the Examiner maintains the rejection of claims 1, 3-4, 6, and 8-11 under 35 U.S.C. 103 as being unpatentable over Hosseini (US 2015/0140241) in view of DeMartino  and N’Gom.  The arguments against claims 2 and 7 hinge upon the arguments against claims 1, and for the same reasons as claimed 1, the Examiner maintains the rejection of claims 2 and 7 under  35 U.S.C. 103 as being unpatentable over Hosseini (US 2015/0140241) in view of DeMartino  and N’Gom as applied to claim 1 above, and further in view of Lopez.
Allowable Subject Matter
Claims 22-25 is/are allowed.
As stated in the non-final office action claim 5 contains allowable subject matter, but is objected to as being a substantial duplicate of claim 22 (see Double Patenting).  The following is a statement of reasons for the indication of allowable subject matter:  as stated in the non-final office action dated Dec. 4, 2021, claim 5, which is a duplicate of claim 22, the prior art fails to disclose or fairly suggest the gap provided between the first end portion and the second end portion has an axial distance of no more than 1 mm.  
Double Patenting
Claim 5 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 22. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741